 

 

 

 

FEB-14-2020 FRI 04:23 PM

Case 7:19-cv-06565-NSR Document

Morgan Lewis

Michael F. Flaming
Associate

+1,212,309.6207
michael.fleming@marganlewis.com

February 14, 2020

Via ECF and Fax

The Honorable Nelson S. Roman
United States District Court

for the Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Fax: (914) 390-4179

FAX NO, P, 01/01

16 Filed 02/14/20 Page Loft

ko lermurste The mote
Dated Veb: A, we

SO ORDERED:

a ae *

  
 

 

HON. NELSON,S. ROMAN
UNITED'STATES DISTRICT JUDGE

 

Re: _Dicarlo v, Rite Aid of New York, Inc, No. 3:19-cv-6565
Request For a 30-Pay Order
Dear Judge Roman:

We represent defendant Rite Aid
Pursuant to Rules 1(A) and 1(E)
counsel for plaintiff David Dicarlo

deadlines for 30 days

dismissal to be “so-ordered™ by ourt:
We thank the Court in advance for

Respectfully submitted,
/s/ Michael F. Fleming
Michae] F, Fleming

Attorney for Rite Aid

cc: All Counsel of Recard (via ECP)

101, Park Avenue
Naw York, NY 10178-0060
United States

of New York, Inc. (Rite Aid”) in the above-referenced action.

of Your Honor’s Individual Practices, we write with the consent of
(‘Plaintiff’), to Inform
principle to resolve this matter, and respectfully to request that the
to permit the parties to finalize their agreement and file a stipulation of

its consideration of this request.

Morgan, Lewis & Bockius UP

the Court that the partles have agreed in
Court stay all pending

49 --1.212.309.6000
@ +1.212.309.6001

 

ete
